DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's election with traverse of claims 18-20 in the reply filed on 09/02/2021 is acknowledged. The traversal is on the grounds that the motor control of Group I encompassing claims 1-9 (a motor control … configured to disable the drive motor until the feeder assembly moves from the fastener load position to the fastener drive position) is not distinct from the motor control of Group III claims 18-20 (a motor control… configured to disable the drive motor until a fastener is in the ready position).  This is found persuasive because in Group I, the “fastener drive position” is when “the fastener has been freed from the collation and moved to the ready position.” Therefore, the “fastener drive position” of Group I is not distinct from the “ready position” of Group III, and vice versa. The restriction of claims 18-20 is withdrawn and those claims are therefore rejoined for consideration.
Applicant's election with traverse of claims 10-17 in the reply filed on 09/02/2021 is acknowledged. The traversal is on the grounds that the motor control of Group I encompassing claims 1-9 (a motor control … configured to disable the drive motor until the feeder assembly moves from the fastener load position to the fastener drive position) and Group II encompassing claims 10-17 (a mechanically actuated switch operable connected to the drive motor … having a first condition wherein the drive motor is disabled and a second condition wherein the drive motor is enabled).  This is not found persuasive because the motor control of Group I as claimed from the fastener load position to the fastener drive position (emphasis added). In Group II, the motor is enabled when the fastener assembly is translating to the fastener drive position from some other position, not necessarily the fastener load position (emphasis added). Thus, it is deemed that the methods of controlling the motor in Groups I and II are distinct, are not obvious variants, and have a materially different mode of operation.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s arguments, see Page 10 of Applicant’s Arguments/Remarks, filed 09/02/2021, with respect to the rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of claims 1-9 under 35 U.S.C. § 112(b) have been withdrawn. 
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. On pages 10-11 of Applicant’s Arguments/Remarks it is argued that Brendel does not teach a feeder assembly mounted to the main housing to translate along the drive axis relative to the fastener drive assembly. The Office respectfully disagrees. As provided in the rejection of claims 1 and 18 below, the feeder assembly of Brendel includes the fastener magazine (Fig 3, #24) along with the contact trip assembly (Fig 3, #44) in order to perform the function of locating each fastener in a loaded position (See ¶ [0024]). As described in ¶ [0027] of Brendel, the identified structure of the feeder assembly (#22 consisting of #50) is slidably arranged to translate along the drive axis. Therefore, it is deemed that the feeder assembly is mounted to the main housing and configured to translate along the drive axis relative to the fastener drive assembly.
.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (US 2008/0099525 A1) in view of Ishikawa (US 2012/0248168 A1).
Regarding claim 1, Brendel teaches a powered fastening device (See Fig 1) comprising: 
(Figs 1 & 2, #12); 
a fastener drive assembly (Fig 2, #18) carried in the main housing to drive a fastener into a work piece along a drive axis (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32."); 
a drive motor (See Fig 2, #14) carried in the main housing and operably connected to the fastener drive assembly to actuate the fastener drive assembly (See at least ¶ [0024] that states, "The motor 14 can drive the transmission 16, which, in turn can actuate the driver mechanism 18."); 
a feeder assembly (See Figs 2 & 3, #24 & #22), the feeder assembly mounted to the main housing (See Figs 2 and 3 illustrating that the feeder assembly is mounted to the main housing) to translate along the drive axis relative to the fastener drive assembly between a fastener load position wherein a fastener attached to the collation can be moved to the loaded position (A position before the lower contact trip #50 is pressed against the workpiece, not illustrated. See further ¶ [0024]) and a fastener drive position wherein the fastener has been freed from the collation and moved to the ready position to be driven by the fastener drive assembly into the work piece (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32." See further ¶ [0037]); and
a motor control (See Fig 4, #46) operably connected to the drive motor and configured to disable the drive motor until the feeder assembly moves from the fastener load position to the fastener drive position (See at least ¶ [0026] & ¶ [0028]).
 that the feeder assembly is configured to carry a joined collation of fasteners and to sequentially locate each fastener of the collation in a loaded position to be freed from the collation and moved to a ready position.
	Ishikawa teaches configured to carry a joined collation of fasteners and to sequentially locate each fastener of the collation in a loaded position to be freed from the collation and moved to a ready position (See at least ¶ [0024] and [0030] that describes the use of a strip nail to feed fasteners to a loaded position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brendel to incorporate the teachings of Ishikawa to include the use of a strip nail to be fed by the feeder assembly with the motivation of providing a means by which to easily and quickly reload a powered fastening device when a collection of fasteners is depleted, as described by Ishikawa in ¶ [0005] – [0010].

Regarding claim 2, Brendel further discloses wherein the motor control (See Fig 4, #46) comprises a user actuated trigger switch (See Fig 3 illustrating a trigger switch. See further at least ¶ [0026]), the motor control configured to enable the drive motor in response to user actuation of the trigger switch with the feeder assembly in the fastener drive position (See at least ¶ [0026] that states, "The nose assembly 22 may include a nosepiece 42 and a contact trip assembly 44. The contact trip assembly 44 can include a multi-component mechanical linkage that can connect the nosepiece 42 to a controller that can control the activation of the fastening tool 10. The contact trip assembly 44 can include a controller 46, a lower contact trip 50, an upper contact trip 52, a contact trip switch 54 and an adjustment rod 62.").

Regarding claim 3, Brendel further discloses wherein: 
the motor control (See Fig 4, #46) further comprises a mechanically actuated switch (See Fig 3, #50 {the portion of the switch that is "actuated"} & #54 {the "switch"}), the switch having a first condition wherein the drive motor is disabled and a second condition wherein the drive motor is enabled (See at least ¶ [0026] that states, "The contact trip assembly 44 can include a multi-component mechanical linkage that can connect the nosepiece 42 to a controller that can control the activation of the fastening tool 10." See further ¶ [0027] - [0028] describing that the nosepiece is moved from a first position {non-retracted position} to a second position {retracted position}. This action is described in ¶ [0028] that states, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54."); and 
the powered fastening device comprises a switch-actuating member (See ¶ [0028] describing the mechanisms that actuate the switch {#54}, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54.") located to actuate the mechanically actuated switch to the second condition with the feeder assembly in the fastener drive position (See at least ¶ [0028]).

Regarding claim 4, Brendel further discloses wherein the mechanically actuated switch (See Fig 2, #50) is fixed on the feeder assembly (See Fig 2 illustrating that the switch is fixed onto the feeder assembly {#24}), and the switch-actuating member is fixed to main housing (See at least Figs 2 and 4 illustrating that the switch-actuating member {member described in ¶ [0028]} is fixed onto the main housing).

Regarding claim 5, Brendel further discloses wherein the mechanically actuated switch comprises a switch body (See Fig 4, #54 illustrating the switch body) and an input member (See Fig 4, #52) mounted on the switch body to move between an unactuated position and an actuated position (See at least ¶ [0028] that states, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54."), the switch changing from one of the first and second conditions to the other of the first and second conditions in response to the input member moving from the unactuated position to the actuated position (See at least ¶ [0028]).

Regarding claim 6, Brendel further discloses wherein the input member is pivot mounted to the switch body (See at least ¶ [0028]) and includes a surface that is engaged by the switch-actuating member with the feeder assembly in the fastener drive position (See at least ¶ [0028] that states, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54.").

Regarding claim 7, Brendel further discloses wherein the drive motor is an electric motor (See Fig 2, #14) and the device further comprises a battery (See Fig 1, #26) operably connected to the motor control to selectively energize the drive motor (See at least ¶ [0024]).

Regarding claim 8, Brendel further discloses wherein: 
the fastener drive assembly (See Fig 2, #18) comprises a drive pin mounted to translate relative to the main housing to strike a fastener positioned in the feeder assembly to drive the fastener into the work piece (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32."); and 
the drive motor (Fig 2, #14) is operable connected to the fastener drive assembly by a percussive assembly configured to repeatedly strike the drive pin (See at least ¶ [0024] that states, "The motor 14 can drive the transmission 16, which, in turn can actuate the driver mechanism 18.").

Regarding claim 9, Brendel further discloses wherein the feeder assembly (Figs 1/2, #24) comprises a fastener magazine configured to carry the plurality of fasteners, and a fastener nozzle (See Fig 3, #22) configured to sequentially receive individual fasteners from the magazine in the loaded position (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.").’

Regarding claim 18, Brendel teaches a powered fastening device (See Fig 1) comprising:
a main housing (Figs 1 & 2, #12);
a fastener drive assembly (Fig 2, #18) carried in the housing to drive a fastener into a work piece along a drive axis (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32.");
a drive motor (See Fig 2, #14) carried in the housing and operably connected to the fastener drive assembly to actuate the fastener drive assembly (See at least ¶ [0024] that states, "The motor 14 can drive the transmission 16, which, in turn can actuate the driver mechanism 18.");
a feeder assembly (See Figs 2 & 3, #24 & #22), the feeder assembly mounted to the main housing (See Figs 2 and 3 illustrating that the feeder assembly is mounted to the main housing) to translate along the drive axis relative to the fastener drive assembly between a fastener load position wherein a fastener attached to the collation can be moved to the loaded position (A position before the lower contact trip #50 is pressed against the workpiece, not illustrated. See further ¶ [0024]) and a fastener drive position wherein the fastener has been freed from the collation and moved to the ready position to be driven by the fastener drive assembly into the work piece (See at least ¶ [0024] that states, "Actuation of the driver mechanism 18 can drive fasteners 30, which may be sequentially fed from the fastener magazine 24 into the nose assembly 22, into a work-piece 32." See further ¶ [0037]); and
a motor control (See Fig 4, #46) operably connected to the drive motor and configured to disable the drive motor until a fastener is in the ready position (See at least ¶ [0026] & ¶ [0028]).
	Brendel does not specifically teach that the feeder assembly is configured to carry a joined collation of fasteners and to sequentially locate each fastener of the collation in a loaded position to be freed from the collation and moved to a ready position.
	Ishikawa teaches configured to carry a joined collation of fasteners and to sequentially locate each fastener of the collation in a loaded position to be freed from the collation and moved to a ready position (See at least ¶ [0024] and [0030] that describes the use of a strip nail to feed fasteners to a loaded position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brendel to incorporate the teachings of Ishikawa to include the use of a strip nail to be fed by the feeder assembly with the motivation of providing a means by which to easily and quickly reload a powered fastening device when a collection of fasteners is depleted, as described by Ishikawa in ¶ [0005] – [0010].

Regarding claim 19, Brendel further discloses wherein the motor control (See Fig 4, #46) is configured to disable the drive motor until the feeder assembly is in the fastener drive position (See at least ¶ [0026] & [0028]).

Regarding claim 20, Brendel further discloses wherein:
(See Fig 4, #46) further comprises a mechanically actuated switch (See Fig 3, #50 {the portion of the switch that is "actuated"} & #54 {the "switch"}), the switch having a first condition wherein the drive motor is disabled and a second condition wherein the drive motor is enabled (See at least ¶ [0026] that states, "The contact trip assembly 44 can include a multi-component mechanical linkage that can connect the nosepiece 42 to a controller that can control the activation of the fastening tool 10." See further ¶ [0027] - [0028] describing that the nosepiece is moved from a first position {non-retracted position} to a second position {retracted position}. This action is described in ¶ [0028] that states, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54."); and
the powered fastening device comprises a switch-actuating member (See ¶ [0028] describing the mechanisms that actuate the switch {#54}, "In the retracted position, the upper contact trip 52 may rotate a linkage 64 (FIG. 4) whereby translation of the upper contact trip 52 in a direction upward, as viewed in FIG. 4, may urge clockwise rotation of the linkage 64 and therefore urge a conductive element 66 into engagement with the contact trip switch 54 to activate the contact trip switch 54.") located to actuate the mechanically actuated switch to the second condition with the feeder assembly in the fastener drive position (See at least ¶ [0028]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hlinka (US 2011/0132959 A1) teaches a fastening tool with a drive assembly and a work contact element moveable between an extended position (Fig 2) and a retracted position (Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/VALENTIN NEACSU/             Primary Examiner, Art Unit 3731